Citation Nr: 0027584	
Decision Date: 10/18/00    Archive Date: 10/26/00

DOCKET NO.  94-11 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for a throat disorder.  

2.  Entitlement to service connection for an acquired 
psychiatric disorder, to include post-traumatic stress 
disorder (PTSD).

3.  Entitlement to a higher rating for sinusitis, currently 
rated 10 percent disabling.  

4.  Entitlement to a compensable rating for a scar on the 
right wrist as a residual of a wart removal.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The veteran served on active duty in the Army from August 
1989 to August 1992.  He had later service in the Army 
National Guard.  

This case comes to the Board of Veterans' Appeals (Board) 
from a July 1993 RO decision, which denied service connection 
for a throat disorder and an acquired psychiatric disorder to 
include PTSD, which granted service connection and a 10 
percent rating for sinusitis, and which granted service 
connection and a noncompensable rating for a scar on the 
right wrist as a residual of a wart removal.  

In April 1998, the Board remanded the case to the RO for 
additional development.  One of the remanded issues was 
service connection for a back disability, but that claim was 
later granted in a January 2000 RO decision and is no longer 
before the Board for review.  Also in April 1998, the Board 
issued a decision on four other issues, and they too are not 
now before the Board for review.  

It is noted that the veteran testified at a hearing in 
Washington, D.C. in October 1997, which was conducted by an 
Acting Board Member who is no longer with the Board.  In an 
August 2000 letter, the Board gave the veteran an opportunity 
to appear before another Board Member who would decide his 
case, but he did not respond.  Thus, the Board has proceeded 
with appellate review of his case based on the current 
record. 


FINDINGS OF FACT

1.  The veteran has not submitted competent evidence to show 
a plausible claim for service connection for a throat 
disorder.  

2.  The veteran has not submitted competent evidence to show 
a plausible claim for service connection for an acquired 
psychiatric disorder including PTSD.

3.  The veteran's service-connected sinusitis is not more 
than moderate in degree with discharge or crusting, and it 
does not result in more than one or two incapacitating 
episodes per year requiring prolonged antibiotic treatment or 
three or more non-incapacitating episodes per year marked by 
headaches, pain, and purulent discharge or crusting.

4.  The veteran's service-connected right wrist scar as a 
residual of a wart removal has not resulted in any limitation 
of function and has not been shown to be poorly nourished 
with repeated ulceration or tender and painful on objective 
demonstration.


CONCLUSIONS OF LAW

1.  The veteran's claim for service connection for a throat 
disorder is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

2.  The veteran's claim for service connection for an 
acquired psychiatric disorder including PTSD is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).

3.  The criteria for a rating in excess of 10 percent for 
sinusitis have not been met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 4.97, Codes 6510-6514 (1996 and 1999).

4.  The criteria for a compensable evaluation for a scar on 
the right wrist as a residual of a wart removal have not been 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.31, 
4.118, Codes 7803, 7804, 7805 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran served on active duty in the Army from August 
1989 to August 1992.  This included service in Southwest Asia 
during the Persian Gulf War, and the veteran's decorations 
included the Combat Infantryman Badge.

Service medical records from the veteran's 1989-1992 active 
duty show that he received treatment for sinusitis and that 
X-rays revealed mucosa thickening consistent with sinusitis.  
He also had a wart removed from the dorsum of the right wrist 
using liquid nitrogen in June 1992.  Service medical records 
show no chronic throat disorder or psychiatric disorder.  On 
a medical history form for the June 1992 service separation 
examination, the veteran gave a history of having been 
extremely nervous when in jump status.  Objective clinical 
evaluation for the June 1992 separation examination showed a 
normal psychiatric system and normal throat.  

The veteran was released from active duty in August 1992.  He 
had later service in the Army National Guard with periods of 
active duty for training and inactive duty training between 
September 1992 and November 1996.  

In September 1992, the veteran filed claims for service 
connection for a throat condition, a psychiatric disorder 
including PTSD, a sinus condition, a right hand condition, 
and various other ailments.  

At an October 1992 VA psychiatric examination, the veteran 
denied a past history of psychiatric treatment, and he 
reported no symptoms from his Persian Gulf War service.  He 
said he had fear of heights and jumping in service, but that 
he also had these problems before he entered service.  
Following current examination, the diagnosis was phobic 
anxiety disorder (fears of heights and jumping).

On an October 1992 VA ear, nose, and throat (ENT) 
examination, the veteran complained of a frontal headache on 
awakening, a lot of nasal discharge occasionally mixed with 
blood, and difficulty breathing due to nasal occlusion.  He 
reported he did not presently take medication including nose 
drops.  On examination, there was considerable hypertrophy of 
the left tonsil.  There was no post-nasal discharge present 
in the pharynx.  The mucous membrane in the nose was reddened 
but not swollen.  There was no obstruction to the passage of 
air, and polyps were not seen.  There was interference with 
breathing space.  He complained of daily frontal headaches in 
the morning that were not too severe.  A scan of the 
paranasal sinuses revealed mild bilateral frontal and 
ethmoidal sinusitis and severe left maxillary sinusitis with 
a well-defined soft tissue mass seen inferiorly suggesting a 
retention cyst, papilloma, or other benign tumor.  The 
diagnosis was left maxillary sinusitis with soft tissue mass 
indicative of either a papilloma or retention cyst.  

On an October 1992 VA examination of the hand, the veteran 
reported that his right wrist had been stiff on dorsiflexion 
ever since he had a wart removed from the wrist in service.  
He reported he was left-handed.  On examination, there was a 
flat scar (1 cm. in diameter) on the dorsum of the right 
wrist joint, which was non-tender and freely moveable.  There 
were no anatomical defects other than the scar.  There was no 
limitation of motion of the fingers and he could touch the 
palm easily with all fingertips.  Dorsiflexion of both wrists 
was 70 degrees, and palmar flexion of both wrists was 80 
degrees.  The veteran had a fair grip and normal dexterity.  
He wrote with his left hand and was left-handed.  X-rays of 
the right hand were negative.  The diagnosis was status post 
removal of a wart on the dorsum of the right wrist without 
abnormality of the wrist on examination except for a small 
scar.  

In a July 1993 decision, the RO denied service connection for 
a throat disorder, granted service connection and a 10 
percent rating for sinusitis, and granted service connection 
and a noncompensable rating for a scar on the right wrist as 
a residual of a wart removal.  

On a February 1994 substantive appeal, the veteran alleged 
that a number of his conditions (he did not specify which) 
had worsened.  

VA outpatient records in June 1994 indicate the veteran 
complained, in pertinent part, of a wart on his hand.  A July 
1994 VA hospital summary, pertaining to a hernia operation, 
noted that he had diffuse congestion of the nasal mucosa 
bilaterally and a ring-like series of warts (about 1.5 cm. in 
diameter) on the dorsum of the right hand with a pale, 
somewhat scarred center.  (Lesions were also present on a 
finger and toe.)  The warts were removed by electrocautery.  
The diagnoses, in pertinent part, were chronic sinusitis and 
verrucous simplex of the right hand, right third finger, and 
left fourth toe.  

VA outpatient records show that in August 1994 the veteran's 
wart site on the right hand was completely healed.  In 
November 1994, he was seen with headaches of unclear 
etiology.  He was referred for a neurological consultation, 
which diagnosed him with chronic daily headache, probably 
tension-type, and a normal neurological examination.  In 
February 1995, he complained of headaches and sinus problems 
with occasional nose bleeds.  

On an August 1995 VA ENT examination, the veteran reported a 
history of nasal stuffiness since service, which he stated 
included an inability to breathe well through the nose and 
recurrent epistaxis about once a month.  He reported that 
symptoms of a stopped-up nose with post-nasal drip and 
headaches occurred mostly in the summer time, when they were 
most annoying.  On examination, the nasal vestibule was 
clear.  The septum was not pathologically deviated.  The 
floor of the nose was clear, as was the inferior meatus on 
both sides.  There was no drainage.  The inferior turbinates 
were slightly enlarged, mostly on the right side, but there 
was a clear meatus on both sides.  The middle turbinates were 
normal in size.  The nasal mucosa was slightly boggy and 
vascular.  The veteran's breathing through the nose, during 
the examination, was clinically adequate.  The diagnosis was 
a possible nasal allergy and/or vasomotor rhinitis.  X-rays 
of the paranasal sinuses were ordered, which revealed some 
degree of hypoplasia of the frontal sinuses, mild bilateral 
frontal and ethmoid sinusitis, and a well-defined oval soft 
tissue mass in the lower aspect of the left maxillary sinus 
suggesting a retention cyst, papilloma, or other benign tumor 
mass.  

On an April 1996 VA Persian Gulf examination, the veteran 
complained in part of constant sinus drainage, blood-streaked 
mucus, and headaches behind the eyeballs since service.  In a 
review of systems, he reported he had a sinus headache, did 
not have chronic sinus problems, and had difficulty breathing 
through both nasal passages.  He also denied frequent sore 
throats and a hoarse voice.  On examination, there were no 
nasal fractures or septum deviation.  The throat had no 
congestion.  There was free movement of all extremities.  
There was a scar from the removal of a wart on the right hand 
and multiple small wart-like lesions on other parts of the 
hands and forearms.  The initial impression, in pertinent 
part, was chronic sinusitis, wart-like lesions on the 
forearms and hands, and Persian Gulf service.  

On an October 1996 VA examination to test sense of taste, the 
veteran reported he had been having sinus problems involving 
nasal stuffiness and nasal obstruction.  He complained of a 
stopped-up nose and frontal headaches.  A brief ENT 
examination revealed nasal stuffiness and a questionable 
septal deviation.  That ENT examination was also recorded on 
a consultation report, which noted that a rhinoscopy had 
revealed pale, boggy, and enlarged turbinates.  It was 
further noted that a septal deviation could not be assessed 
and that the left side of the nose was obstructed.  The 
impression was allergic rhinitis, possibly sinusitis.  

On a medical history form for a November 1996 periodic 
examination for the National Guard, the veteran denied a 
history of psychiatric problems; objective clinical 
evaluation showed a normal psychiatric system.  Throat 
examination was also normal.

VA outpatient records show that in February 1997 the veteran 
was seen for chronic allergic rhinitis.  In May 1997, he was 
seen with a stuffy nose, and allergic rhinitis was noted.  A 
computed tomography (CT) scan of the paranasal sinuses was 
ordered, revealing an opacity of about 2 cm. in the left 
maxillary sinus (most probably indicative of a retention cyst 
or polypoid lesion), mild mucous thickening of the ethmoid 
air cells bilaterally (which might suggest minimal chronic 
sinusitis), and a slight nasal septal deviation to the left.  
In July 1997, the veteran's complaints of stuffiness and 
headaches were better.  An examination showed his nasal 
passages to be clear at that time.  In October 1997, he was 
seen with a complaint of severe headache and nasal 
congestion.  The sinuses were extremely tender to palpation 
and percussion.  The diagnosis was ethmoid sinusitis.  

At an October 1997 Board hearing, the veteran said he 
believed he was seen during service for nervous problems.  He 
testified that his duties of a police officer at a VA medical 
center were affected by his right wrist disability because he 
was right-handed and the lack of strength in his right hand 
forced him to turn keys and unlock doors using both hands; 
that he took medication for right wrist pain; that he missed 
about 15 days of work a year due to right wrist pain and 
sinusitis; that sinusitis symptoms included headaches and an 
inability to breathe on awakening; that he received regular 
treatment and took medication for sinusitis without much 
help; and that three or four times that year he had seen the 
employee health nurse at the VA medical center where he 
worked in regard to a throat condition.

On an October 1997 VA Persian Gulf registry examination, the 
veteran complained of headaches for five years that seemed to 
be daily and constant.  He reported that whenever his sinuses 
were congested his headaches seemed to worsen.  He stated 
that a neurologist in 1994 diagnosed him with tension 
headaches.  He also complained of a skin irritation for five 
years but did not specifically refer to his right wrist.  On 
examination, there was tenderness of the maxillary and 
frontal sinuses, congestion of the nasal turbinates, post-
nasal drip, some exudate, and a cobblestone appearance of the 
throat.  The throat otherwise had no other lesions.  In the 
extremities, there was fairly good range of motion and no 
deformities.  Neurologically, the veteran was anosmic 
secondary to nasal congestion and chronic sinusitis.  The 
impression was chronic tension headache with possible 
headache secondary also to sinusitis, and chronic sinusitis 
with a noted retention cyst/polyp.  

In November 1997, the veteran was seen at the VA mental 
hygiene clinic for screening to rule out depression and PTSD.  
He denied current psychiatric symptoms including PTSD 
symptoms.  Mental status examination was normal.  The 
diagnostic assessment was that there was no psychiatric 
diagnosis, and the examiner noted there were no current 
symptoms of depression or PTSD.

VA outpatient records show that in November 1997 the veteran 
complained of frontal headaches.  In January 1998, he 
complained of headaches, and there was a diagnosis of nasal 
polyps.  In April 1998, he complained of painful wrists and 
numbness to his right fourth and fifth fingers.  He reported 
that since his discharge from active military service he 
began to notice pain in his wrists.  He stated he was left-
handed.  He complained of pain at the base of the thumb, 
which he stated was more noticeable on reaching back and 
scratching his back with his thumbs, turning a door handle, 
and turning a key in a lock.  He also complained of gradually 
worsening paresthesias in the little finger and part of the 
fourth finger of the right hand.  X-rays of the cervical 
spine and right elbow as well as an electromyogram (EMG) and 
nerve conduction studies were ordered.  The diagnoses were 
chronic strain/sprain of both wrists, cervical radiculopathy, 
and ulnar nerve entrapment of the right elbow.  Later in 
April 1998, the veteran was seen for nasal congestion.  He 
also reported occasional epistaxis, frontal headaches, runny 
and itchy eyes, and sneezing.  An examination revealed 
enlarged turbinates bilaterally and a mild nasal septal 
deviation to the left.  There were no polyps, polypoid 
mucosa, or purulence.  The diagnoses were allergic rhinitis 
and turbinate hypertrophy.  A November 1998 skull series 
revealed a retention cyst or polyp in the left maxillary 
sinus.  

At a November 1998 VA psychiatric examination, the veteran 
reported that for the last six months he had been working as 
a corrections officer at a federal prison.  He complained of 
anxiety, depression, and chronic pain from physical ailments.  
Following examination, the diagnoses were generalized anxiety 
disorder, and adjustment disorder with anxious and depressed 
mood secondary to physical illness and situational factors.

On an April 1999 VA ENT examination, the veteran complained 
of occipital/frontal headaches sometimes for days, partial 
nasal obstruction (alternating right and left side), and 
recurrent epistaxis once a month or more with a crusty 
discharge at times.  On examination, there was a clot in both 
nasal fossa at the anterior part of the septum, with dried up 
secretion and crust.  There was a moderate septal deviation, 
some hypertrophy of the turbinates, and a moderately 
obstructed airway.  There was no post-nasal drainage.  The 
assessment was chronic rhinitis and possible rhino-sinusitis 
with crusting and recurrent bleeding, which could be due to 
irritation or to allergy-type vasomotor rhinitis and allergic 
rhinitis, or to chronic and persistent irritation from 
previous irritant.  The doctor noted that sinus X-rays were 
unavailable to assess the sinuses so that his diagnosis was 
chronic rhinitis and possibly sinusitis due to an irritative 
factor, which could be related to the veteran's military 
service, and recurrent epistaxis and headaches.  Subsequent 
X-rays of the paranasal sinuses revealed questionable chronic 
sinusitis of the ethmoid sinuses, a nasal septal deviation to 
the left, and a 1.5 cm. opacity of the left maxillary sinus 
and a 1 cm. opacity of the right maxillary sinus, raising the 
possibility of a retention cyst or polypoid lesion.

On an April 1999 VA dermatologic examination, the veteran 
reported he had a wart on the dorsal aspect of his hand which 
was removed the first time by liquid nitrogen and the second 
time in 1994 by electrocautery.  He reported that he had had 
no recurrence of the wart but that shortly after the wart 
removal he had complaints of limited range of motion of the 
right wrist, particularly with inversion and eversion.  He 
reported some discomfort if his wrist popped but otherwise 
stated there was no pain associated with the joint.  On 
examination, there was a well-healed 1.5 cm. rounded scar on 
the dorsum of the hand just distal to the wrist.  The hand 
was normal in appearance, and there was no gross swelling or 
abnormality other than the circular healed incision.  There 
was no subcutaneous adherence.  The veteran's grip strength 
was 5/5.  It was noted he wrote left-handed.  He was able to 
oppose every finger to the thumb tip in normal fashion.  Deep 
tendon reflexes in the upper extremities were 2+ and equal 
bilaterally.  Range of motion of the right wrist was 
extension to 70 degrees (same as the left wrist), flexion to 
80 degrees (same as the left wrist), and inversion -- which 
was slow -- to 20 degrees (as compared to 40 degrees in the 
left wrist), and eversion to 40 degrees (as compared to 45 
degrees in the left wrist).  The scar was non-tender and non-
adherent.  There was no ulceration, elevation, or depression.  
Also, there was no inflammation, edema, or keloid formation.  
The skin was normal in color and flesh tone, and there was no 
disfigurement.  The diagnoses were skin lesion (excised) and 
limited inversion capabilities of the right wrist (relative 
to the left wrist) of uncertain etiology.  The doctor 
commented that it would be unlikely that the eradication of a 
superficial skin lesion would precipitate joint dysfunction, 
about which the veteran now complained, and there would have 
been no tendon involvement in the same as it was distal to 
the wrist mortise in the current location.  

On an April 1999 VA examination pertaining to possible 
chronic fatigue syndrome, the veteran reported he had 
documented recurrent pharyngitis, with 10 or so episodes in 
the past year and a half, which he felt was secondary to his 
sinus problems.  He related he continued to work as a 
corrections officer at a prison, and he said he only 
occasionally missed work.  On general physical examination, 
the head, eyes, ears, nose, and throat were normal.

Records show that the veteran was scheduled for a VA PTSD 
examination for April 1999 but he canceled his appointment.  
The examination was rescheduled for May 1999 but the veteran 
failed to report.  He has provided no reason for his failure 
to report for this examination.

In August 1999, letters were received from the veteran's wife 
and father, referring in part to the veteran's sinus 
problems.  The veteran's wife stated she felt the veteran's 
headaches were associated with his sinus problems. 

II.  Analysis

A.  Service Connection 

Service connection will be granted for disability resulting 
from disease or injury which was incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  

A claimant for VA benefits shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  
The VA only has the duty to assist a claimant in developing 
facts pertinent to the claim if the claim is determined to be 
well grounded.  38 U.S.C.A. § 5107(a).  Thus, the threshold 
question to be answered is whether the veteran has presented 
a well-grounded claim; that is, a claim which is plausible.  
If he has not presented a well-grounded claim, his appeal 
must fail, and there is no VA duty to assist him in 
development of his claim.  Id.; Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).  

To sustain a well-grounded claim, the claimant must provide 
evidence demonstrating that the claim is plausible; mere 
allegations are insufficient.  Tirpak v. Derwinski, 2 Vet. 
App. 609 (1992).  Where the determinative issue involves 
either medical etiology or a medical diagnosis, competent 
medical evidence is required to fulfill the well-grounded 
claim requirement of 38 U.S.C.A. § 5107(a ).  Grottveit v. 
Brown, 5 Vet. App. 91 (1993).

In order for a claim for service connection to be well 
grounded, there must be competent evidence of a current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (medical 
evidence or, in some circumstances, lay evidence), and of a 
nexus between the in-service injury or disease and the 
current disability (medical evidence).  Caluza v. Brown, 7 
Vet. App. 498 (1995).  

1.  Throat Disorder

The veteran claims he has a throat disorder from service.  
Service medical records from his 1989-1992 active duty do not 
show a chronic throat disorder.  Neither his subsequent 
National Guard records nor any post-service medical records 
show a diagnosis of a chronic throat disorder.  On an April 
1996 VA Persian Gulf examination, the veteran denied frequent 
sore throats and a hoarse voice, and the throat had no 
congestion on examination.  A periodic National Guard 
examination in November 1996 noted no throat disorder.  On an 
October 1997 VA Persian Gulf examination, the veteran's 
throat had a cobblestone appearance, but there was no 
diagnosis of a disorder.  At an April 1999 VA examination for 
possible chronic fatigue syndrome, the veteran gave a history 
of recurrent pharyngitis, but there was no current diagnosis 
of a throat disorder.  The mere transcription at this 
examination, of the veteran's lay history of having 
pharyngitis, is not competent medical evidence for a well-
grounded claim.  LeShore v. Brown, 8 Vet.App. 406 (1995).  In 
short, there is no post-service medical evidence of a chronic 
throat disorder.  

What is lacking in establishing a well-grounded claim for 
service connection for a throat disorder is competent medical 
evidence of a current disability, and competent medical 
evidence linking the condition to service.  Caluza, supra;  
Brammer v. Derwinski, 3 Vet. App. 223(1992).  Consequently, 
the veteran has not met the initial burden under 38 U.S.C.A. 
§ 5107(a) of submitting evidence to show a well-grounded 
claim for service connection for a throat disorder, and the 
claim must be denied.

2.  Psychiatric Disorder including PTSD

Service connection for certain chronic diseases, including a 
psychosis, will be presumed if manifest to a compensable 
degree within the year after active service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) [that is, in conformity with DSM-IV]; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f) (1999).  The previous version of this regulation 
provided that service connection for PTSD requires medical 
evidence establishing a clear diagnosis of the condition, 
credible supporting evidence that the claimed inservice 
stressor actually occurred, and a link, established by 
medical evidence, between current symptomatology and the 
claimed in-service stressor. If the claimed stressor is 
related to combat, service department evidence that the 
veteran engaged in combat or that the veteran was awarded the 
Purple Heart, Combat Infantryman Badge, or similar combat 
citation will be accepted, in the absence of evidence to the 
contrary, as conclusive evidence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (1996).

Service medical records from the veteran's 1989-1992 active 
duty do not show a chronic psychiatric disorder.  At the 1992 
service separation examination, the veteran gave a history of 
nervous symptoms, but objective examination of the 
psychiatric system was normal.  At a post-service VA 
psychiatric examination in 1992, the veteran reported he had 
fear of heights and jumping both before and during service, 
and the diagnosis was phobic anxiety disorder (fears of 
heights and jumping).  Such diagnosis is not a psychosis 
(which would be subject to presumptive service connection), 
and the diagnosis does not appear in later medical records.  
Moreover, there is no medical evidence to link this diagnosis 
with service (either by incurrence or aggravation).  The 
psychiatric system was normal at a 1996 periodic National 
Guard examination, and the veteran then denied a history of 
nervous problems.  At a 1998 VA examination, the diagnoses 
were a generalized anxiety disorder, and and adjustment 
disorder with anxious and depressed mood secondary to 
physical illness and situational factors.  Even assuming that 
these diagnoses represent chronic disorders, there is no 
medical evidence to link them to service.  

The veteran apparently primarily claims that he has PTSD 
related to military service.  His service records show he 
engaged in combat.  However, PTSD has never been diagnosed, 
either during or after service.  A specific VA examination 
was scheduled for 1999 to diagnose or rule out PTSD, but 
without good cause the veteran failed to report for the 
examination.  Veterans have an obligation to report for VA 
examinations ordered in connection with their claims, and the 
veteran has failed to fulfill his obligation in this regard.  
See 38 C.F.R. §§ 3.326, 3.327, 3.655.  There is currently no 
diagnosis of PTSD, and without such diagnosis the claim for 
service connection is not well grounded.

In sum, the claim for service connection for PTSD is not well 
grounded due to the absence of a medical diagnosis of such 
condition, and the claim for service connection for any other 
acquired psychiatric disorder is not well grounded due to the 
absence of medical evidence of a nexus between a current 
diagnosis and service.  Thus the claim must be denied as not 
well grounded.  38 U.S.C.A. § 5107(a); Caluza, supra.

B.  Higher Ratings

The veteran contends that higher ratings are warranted for 
his service-connected sinusitis and right wrist scar.  It is 
noted that his claims are well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  That is, he has presented claims 
which are plausible.  The Board is satisfied that all 
relevant evidence has been properly developed to the extent 
possible and that no further assistance is required to comply 
with the duty to assist as mandated by 38 U.S.C.A. § 5107(a).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.  

1.  Sinusitis

The veteran's service-connected sinusitis has been rated 10 
percent ever since the effective date of service connection.  
During the course of his appeal, the regulations pertaining 
to rating diseases of the nose and throat were revised.  See 
61 Fed.Reg. 46720 (September 5, 1996).  The veteran's 
service-connected sinusitis was initially evaluated under 38 
C.F.R. § 4.97, Diagnostic Codes 6510 through 6514 (effective 
prior to October 7, 1996).  Under the old criteria, a 10 
percent rating is warranted for moderate sinusitis with 
discharge or crusting or scabbing and infrequent headaches; a 
30 percent rating is warranted for severe sinusitis with 
frequently incapacitating recurrences, severe and frequent 
headaches, purulent discharge or crusting reflecting 
purulence. 

On October 7, 1996, the rating criteria for the veteran's 
service-connected disability were revised and are still found 
in 38 C.F.R. § 4.97, Diagnostic Code 6510-6514.  Under the 
new criteria, a 10 percent rating is warranted for one or two 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or; three to six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  A 30 percent rating is warranted when 
there are three or more incapacitating episodes per year of 
sinusitis requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or; more than six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting.  An "incapacitating 
episode" of sinusitis means one that requires bed rest and 
treatment by a physician.

As the veteran's claim for a higher rating for sinusitis was 
pending when the regulations pertaining to diseases of the 
nose and throat were revised, he is entitled to the version 
of the rating critera most favorable to him, although the new 
criteria only apply to the period of time after they became 
effective.  VAOPGCPREC 3-2000; Karnas v. Derwinski, 1 Vet. 
App. 308 (1990).

In this case, the medical evidence shows that on an October 
1992 VA examination there was mild bilateral frontal and 
ethmoidal sinusitis and severe left maxillary sinusitis, as 
shown by a scan of the paranasal sinuses.  A 1994 VA hospital 
record indicated diffuse congestion of the nasal mucosa 
bilaterally and chronic sinusitis was diagnosed.  Also in 
1994, the veteran was diagnosed with daily headaches, which 
were probably tension-type.  On a 1995 VA examination, he 
complained of nasal stuffiness and recurrent epistaxis (once 
a month).  X-rays of the paranasal sinuses showed mild 
bilateral frontal and ethmoid sinusitis and a soft tissue 
mass in the left maxillary sinus.  On an April 1996 VA 
examination, the veteran complained of sinus drainage and 
headaches.  The impression was chronic sinusitis.  On an 
October 1996 VA examination, he had nasal stuffiness and 
obstruction in the left side of the nose that was 
questionably a septal deviation.  In February and May 1997, 
he was treated for allergic rhinitis.  A May 1997 scan of the 
paranasal sinuses revealed, in pertinent part, mucosal 
thickening suggestive of minimal chronic sinusitis.  In 
October 1997, he was treated at the VA for a complaint of 
severe headache and nasal congestion; his diagnosis was 
ethmoid sinusitis.  On an October 1997 VA examination, the 
veteran complained of headaches and congestion.  Objective 
findings showed tender sinuses, congestion of the turbinates, 
post-nasal drip, and some exudate.  The diagnosis included 
chronic sinusitis, with possible headaches due to sinusitis.  
In April 1998, the veteran was treated at the VA for nasal 
congestion, occasional epistaxis, and headaches.  At that 
time, there were enlarged turbinates but no purulence.  On an 
April 1999 VA examination, he complained of headaches, nasal 
obstruction, and recurrent epistaxis once a month or more 
with crusty discharge at times.  The objective findings 
showed no post-nasal drainage and a clot in both nasal fossa 
with dried up secretion and crust.  The diagnoses, in 
pertinent part, were chronic rhinitis and possibly sinusitis, 
with recurrent epistaxis and headaches.  

Considering all the evidence and the old and new rating 
criteria, the Board finds that a rating in excess of 10 
percent is not warranted.  The medical evidence does not 
reflect that the veteran's sinusitis is severe with 
frequently incapacitating recurrences, severe and frequent 
headaches, and purulent discharge or crusting that reflects 
purulence (old rating criteria for a 30 percent rating).  
Also, the medical evidence does not reflect three or more 
incapacitating episodes (i.e., requiring bed rest and 
treatment by a physician) of sinusitis per year requiring 
prolonged antibiotic treatment, or alternatively six non-
incapacitating episodes of sinusitis per year marked by 
headaches, pain, and purulent discharge or crusting (new 
rating criteria for a 30 percent rating).  The symptoms are 
at most moderate in degree, which warrant a 10 percent rating 
under the old rating criteria, and because the requirements 
for more than a 10 percent rating under the new rating 
criteria are also not demonstrated, a higher rating is not 
warranted.  Under either the old or new rating criteria, the 
disability picture more nearly approximates the criteria for 
a 10 percent rating rather than a 30 percent rating, and the 
assignment of the lower rating of 10 percent is proper.  38 
C.F.R. § 4.7.  

Moreover, the evidence shows the condition has remained no 
more than 10 percent disabling at all times since the 
effective date of service connection.  Fenderson v. West, 12 
Vet. App. 119 (1999) ("staged ratings" should be considered 
for various periods of time in cases involving initial 
ratings).  

As the preponderance of the evidence is against the veteran's 
claim for a higher rating for sinusitis, the benefit-of-the-
doubt rule does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


2.  Right Wrist Scar as a Residual of a Wart Removal

The veteran's service-connected scar of the right wrist as a 
residual of a wart removal has been rated 0 percent ever 
since the effective date of service connection.  

A 10 percent evaluation is warranted for superficial scars 
that are poorly nourished with repeated ulceration.  38 
C.F.R. § 4.118, Code 7803.  A 10 percent evaluation is 
warranted for superficial scars that are tender and painful 
on objective demonstration.  38 C.F.R. § 4.118, Code 7804.  
When the requirements for a compensable rating under a 
diagnostic code are not shown, a 0 percent rating is 
assigned.  38 C.F.R. § 4.31.  Scars may be evaluated for 
limitation of functioning of the part affected.  38 C.F.R. § 
4.118, Code 7805. 

The medical evidence shows that, despite the veteran's claims 
to the contrary, his service-connected right wrist scar has 
not resulted in any limitation of function and has not been 
shown to be poorly nourished with repeated ulceration or 
tender and painful on objective demonstration.  On a 1992 VA 
examination, the scar was non-tender and freely moveable, and 
the examination did not demonstrate any limitation of 
function of the wrist or hand.  In 1994, the veteran had 
another wart removed from the region of his service-connected 
scar.  (The record does not clearly show whether this second 
wart removal was related in any way to the service-connected 
condition; however, a determination on the matter is not 
necessary in light of the subsequent medical evidence.)  In 
1998, the veteran complained of pain in both wrists and 
numbness to his fingers on the right, but these complaints 
were attributable to a chronic strain/sprain of both wrists, 
cervical radiculopathy, and ulnar nerve entrapment and not to 
his service-connected wrist scar as a residual of a wart 
removal.  At a 1999 VA examination, the veteran complained of 
a limited range of motion of the right wrist, particularly 
with inversion and eversion.  Objective findings showed the 
scar to be non-tender, non-adherent, and without ulceration.  
Although there was limitation of function of the right wrist 
in regard to inversion, the doctor felt that it would be 
unlikely that the removal of a wart from the wrist area would 
have caused such joint dysfunction.  

Considering all the evidence, the Board finds that a 
compensable rating for the veteran's service-connected right 
wrist scar is not warranted under any of the applicable 
codes.  Moreover, the evidence shows the condition has 
remained noncompensable at all times since the effective date 
of service connection.  Fenderson, supra.  As the 
preponderance of the evidence is against the veteran's claim 
for a higher rating for a right wrist scar as a residual of a 
wart removal, the benefit-of-the-doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert, supra.


ORDER

Service connection for a throat disorder is denied.  

Service connection for an acquired psychiatric disorder 
including PTSD is denied.

A higher rating for sinusitis is denied.  

A compensable rating for a right wrist scar as a residual of 
a wart removal is denied.  




		
	L. W. TOBIN
	Veterans Law Judge
	Board of Veterans' Appeals



 



